           Case 3:20-cv-00198-KAD Document 1 Filed 02/11/20 Page 1 of 9



Daniel G. Ruggiero, Esq. (412574)
275 Grove Street, Suite 2-400
Newton, MA 02466
T: (339) 237-0343
F: (339) 707-2808
E: druggieroesq@gmail.com
Attorney for Plaintiff,
Deirdre Miller

                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


DEIRDRE MILLER                                  Case No.: 3:20-cv-198

            Plaintiff,
                                                COMPLAINT AND DEMAND FOR
      v.                                        JURY TRIAL
                                                   1. TCPA, 47 U.S.C. § 227,
CAPITAL ONE BANK (USA), N.A.,                      2. Connecticut Creditor Collection
            Defendant.                                Practices Act, Conn. Gen. Stat.
                                                      §36a-645 et. seq.
                                                   3. Invasion of Privacy - Intrusion
                                                      Upon Seclusion


                           COMPLAINT FOR DAMAGES

      Plaintiff, Deirdre Miller (“Plaintiff”), through her attorneys, alleges the

following against Capital One Bank (USA), N.A., (“Defendant”):

                                 INTRODUCTION

1.    Count I of Plaintiff’s Complaint is based upon the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that broadly

regulates the use of automated telephone equipment. Among other things, the TCPA

prohibits certain unsolicited marketing calls, restricts the use of automatic dialers or



                                          -1-
         Case 3:20-cv-00198-KAD Document 1 Filed 02/11/20 Page 2 of 9



prerecorded messages, and delegates rulemaking authority to the Federal

Communications Commission (“FCC”).

2.    Count II of Plaintiff’s Complaint is based upon the Connecticut Creditor

Collection Practices Act (“CCPA”), Conn. Gen. Stat. § 36a-645 et seq. which states,

“Prohibited acts: No creditor shall use any abusive, harassing, fraudulent, deceptive or

misleading representation, device or practice to collect or attempt to collect any debt.”

3.    Count III of Plaintiff’s Complaint is based upon the Invasion of Privacy -

Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of Torts.

§ 652B prohibits an intentional intrusion, “physically or otherwise, upon the solitude or

seclusion of another or his private affairs or concerns… that would be highly offensive

to a reasonable person.”

                           JURISDICTION AND VENUE

4.    Subject matter jurisdiction of the Court arises under 47 U.S.C. § 227 et seq. and

28 U.S.C. 1331.

5.    In addition, Subject matter jurisdiction of the Court arises under 28 U.S.C. 1332

as the parties are citizens of different states and the amount of controversy exceeds

$75,000.00.

6.    Venue is proper pursuant to 28 U.S.C. 1391(b)(1) in that a substantial part of the

events or omissions giving rise to the claim occurred in this District.

7.    Defendants transact business here; personal jurisdiction is established.

//



                                           -2-
            Case 3:20-cv-00198-KAD Document 1 Filed 02/11/20 Page 3 of 9



                                       PARTIES

8.     Plaintiff is a natural person and a citizen of the state of Connecticut, residing in

Middlesex County.

9.     Plaintiff is a “consumer debtor” as defined by CCPA § 36a-645a(1).

10.    Defendant is a banking corporation engaged in the business of collecting a debt

from Plaintiff which qualifies as a “debt” as defined by CCPA § 36a-645(3). Defendant

regularly attempts to collect debts and is a “creditor” as defined by § 36a-645(2).

Defendant’s principal place of business is located in McLean, Virginia. Defendant can

be served with process at 1680 Capital One Drive, McLean, Virginia 22102.

11.    Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and

insurers.

                             FACTUAL ALLEGATIONS

12.    In or around September of 2019, Plaintiff lost her job and was living on a fixed

income. The reduced income resulted in her inability to continue making payments on

her Capital One Bank (USA), N.A. account (“Account”).

13.    Upon information and belief, the late payments caused her interest rate to

increase and additional late fees were added to her outstanding balance and minimum

payment. The increase in the interest rate coupled with the late fees only added to her

inability to stay current on the Account.




                                            -3-
         Case 3:20-cv-00198-KAD Document 1 Filed 02/11/20 Page 4 of 9




14.   As a result of the missed payments, Defendant began making calls to Plaintiff’s

cellular telephone ending in (XXX) XXX-8243 in or around September 2019, in an

attempt to collect an alleged debt.

15.   The calls placed by Defendant mainly originated from the following number:

(800) 955-6600.

16.   On or about September 27, 2019, at 4:34 p.m., Plaintiff answered a collection

call from Defendant; Plaintiff heard a pause before the collection agent began to speak,

indicating the use of an automated telephone dialing system. Plaintiff spoke with

Defendant’s representative, from the following number: (800) 955-6600.

17.   Defendant informed Plaintiff that it was attempting to collect a debt relating to

her Account.

18.   Plaintiff unequivocally revoked consent to be called any further.           Despite

Plaintiff’s request not to be contacted, Defendant continued to call Plaintiff.

19.   On or about November 14, 2019, at 9:56 a.m., Plaintiff answered a collection

call from Defendant; Plaintiff heard a pause before the collection agent began to speak,

indicating the use of an automated telephone dialing system. Plaintiff spoke with

Defendant’s representative, from the following number: (800) 955-6600.

20.   Defendant informed Plaintiff that it was attempting to collect a debt relating to

her Account.

21.   Plaintiff unequivocally revoked consent to be called any further.           Despite

Plaintiff’s second request not to be contacted, Defendant continued to call Plaintiff.



                                           -4-
           Case 3:20-cv-00198-KAD Document 1 Filed 02/11/20 Page 5 of 9




22.      Defendant called Plaintiff on her cellular phone between one (1) and two (2)

times a day.

23.      Many times, when Plaintiff answered calls from Defendant, there was a pre-

recorded message or no person on the phone.

24.      Between September 27, 2019 and January 22, 2020, Defendant called Plaintiff

no less than eighty (80) times.

25.      Upon information and belief, Defendant called Plaintiff’s family and/or friends

to embarrass Plaintiff and induce her to make a payment on the Account.

26.      Defendant’s daily calls to Plaintiff’s cellular phone was a constant reminder of

her financial struggles, exacerbating Plaintiff’s stress and anxiety.

27.      As a result of Defendant’s conduct, Plaintiff has sustained actual damages

including but not limited to, emotional and mental pain and anguish, stress, and lack of

sleep.

                                   COUNT I
       Defendant Capital One Bank’s Violations of the TCPA, 47 U.S.C. § 227

28.      Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

29.      Defendant violated the TCPA. Defendant’s violations include, but are not

limited to the following:

      a. Within four years prior to the filing of this action, on multiple occasions,

         Defendants violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in




                                            -5-
           Case 3:20-cv-00198-KAD Document 1 Filed 02/11/20 Page 6 of 9



         pertinent part, “It shall be unlawful for any person within the United States . . .

         to make any call (other than a call made for emergency purposes or made with

         the prior express consent of the called party) using any automatic telephone

         dialing system or an artificial or prerecorded voice — to any telephone number

         assigned to a . . . cellular telephone service . . . or any service for which the called

         party is charged for the call.

      b. Within four years prior to the filing of this action, on multiple occasions,

         Defendants willfully and/or knowingly contacted Plaintiff at Plaintiff’s cellular

         telephone using an artificial prerecorded voice or an automatic telephone dialing

         system and as such, Defendant knowing and/or willfully violated the TCPA.

30.      As a result of Defendants’ violations of 47 U.S.C. § 227, Plaintiff is entitled to

an award of five hundred dollars ($500.00) in statutory damages, for each and every

violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that Defendant

knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an award of one

thousand five hundred dollars ($1,500.00), for each and every violation pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                     COUNT II
                     Defendant Capital One Bank’s Violation of the
                     Connecticut General Statute § 36a-645 et seq.

31.      Plaintiff incorporates herein by reference all of the above paragraphs of this

complaint as though fully set forth herein at length.




                                               -6-
           Case 3:20-cv-00198-KAD Document 1 Filed 02/11/20 Page 7 of 9




32.      Defendant violated the CCPA 36a-645 et seq. Defendants violations include,

but are not limited to, the following:

        a. Defendant violated CCPA § 36a-646, by collecting or attempting to collect a

           consumer debt using abusive, harassing, fraudulent, deceptive, or misleading

           representation.

33.      Defendant’s acts, as described above, were done willfully and knowingly.

34.      As a result of the foregoing violations of the CCPA § 36a-645 et seq.,

Defendant is liable to Plaintiff for actual damages, statutory damages, and attorneys’

fees and costs.

                                     COUNT III
            Defendant Capital One Bank’s Violation of Invasion of Privacy
                             (Intrusion upon Seclusion)

35.      Plaintiff incorporates herein by reference all of the above paragraphs of this

complaint as though fully set forth herein at length.

36.      Defendant violated Plaintiff’s privacy. Defendant’s violations include, but are

not limited to, the following:

      a. Defendant intentionally intruded, physically or otherwise, upon Plaintiff’s

         solitude and seclusion by engaging in harassing phone calls to collect on an

         alleged debt despite requests for the calls to cease. In addition to the calls

         Plaintiff received, Defendant’s policy of calling family and/or friends invaded

         Plaintiff’s privacy.




                                              -7-
             Case 3:20-cv-00198-KAD Document 1 Filed 02/11/20 Page 8 of 9



      b. Defendant’s conduct would be highly offensive to a reasonable person as

           Plaintiff received calls that interrupted Plaintiff’s work and sleep schedule.

      c. Defendant’s acts, as described above, were done intentionally with the purpose

           of coercing Plaintiff to pay the alleged debts.

37.        As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is liable to

Plaintiff for actual damages. If the Court finds that the conduct is found to be egregious,

Plaintiff may recover punitive damages.

                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Deirdre Miller, respectfully requests judgment be entered

against Defendant for the following:

      A. Declaratory judgment that Defendant violated the TCPA and CCPA § 36a-812;

      B. Actual damages pursuant to CCPA § 36a-648(a);

      C. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

           227(b)(3)(C);

      D. Statutory damages of $1,000.00 pursuant to CCPA § 36a-648(a);

      E. Costs and reasonable attorney’s fees pursuant to CCPA § 36a-648(a);

      F. Actual and punitive damages resulting from the invasion of privacy;

      G. Awarding Plaintiff any pre-judgment and post-judgment interest as may be

           allowed under the law; and

      H. Any other relief that this Honorable Court deems appropriate.

      //



                                               -8-
         Case 3:20-cv-00198-KAD Document 1 Filed 02/11/20 Page 9 of 9



                            DEMAND FOR JURY TRIAL

Please take notice that Plaintiff demands a trial by jury in this action.

                                                  RESPECTFULLY SUBMITTED,


Date: February 11, 2020                           By: /s/ Daniel G. Ruggiero
                                                  Daniel G. Ruggiero, Esq. (412574)
                                                  275 Grove Street, Suite 2-400
                                                  Newton, MA 02466
                                                  T: (339) 237-0343
                                                  F: (339) 707-2808
                                                  E: druggieroesq@gmail.com
                                                  Attorney for Plaintiff,
                                                  Deirdre Miller




                                            -9-
